     CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                          District Court Case No. 17-CV-3058
     --against--                          (SRN)

LINDSEY MIDDLECAMP,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,             District Court Case No. 18-CV-466
                                          (SRN)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,

                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--                          District Court Case No. 20-CV-01929
                                          (SRN)
JAMIE KREIL,

                   Defendant.


                                 DECLARATION




                                      1
       CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 2 of 10




STATE OF WISCONSIN                }
                                  ss:
COUNTY OF SAINT CROIX             }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceeding.         I submit this

declaration in support of my letter requesting the opportunity to file a motion for

reconsideration related to the Court’s January 8, 2021 and January 11, 2021 Orders.

                      AUTHENTICATION OF DOCUMENTS

      2.     Attached hereto as Exhibit A is a true and correct copy of Lindsey

Middlecamp’s and her friend’s February 1, 2017 Tweet.

      3.     Attached hereto as Exhibit B is a true and correct copy of the Lindsey

Middlecamp’s September 22, 2017 settlement email and proposed agreement.



Dated: January 16, 2021




                                                s/ Brock Fredin
                                                Brock Fredin
                                                Saint Croix Co., WI
                                                (612) 424-5512 (tel.)
                                                brockfredinlegal@icloud.com
                                                Plaintiff, pro se




                                           2
CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 3 of 10




                        A
CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 4 of 10
CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 5 of 10




                        B
1/16/2021             CASE 0:20-cv-01929-SRN-HB Doc.
                                                 Gmail -116     Filed 01/16/21 Page 6 of 10
                                                         Middlecamp/Fredin



                                                                                                         Brock F <brockf12@gmail.com>



  Middlecamp/Fredin
  4 messages

  Michael P. Boulette <mboulette@messerlikramer.com>                                                           Fri, Sep 22, 2017 at 2:33 PM
  To: "brockf12@gmail.com" <brockf12@gmail.com>
  Cc: "Amy A. Stewart" <astewart@messerlikramer.com>


    FOR SETTLEMENT PURPOSES ONLY-NOT ADMISSIBLE AS EVIDENCE



    Mr. Fredin,



    Following yesterday’s hearing, you conveyed a desire to resolve this matter in a way that allows both parties move on with
    their lives. I’m writing to follow up on that discussion. Please note that this email and attachment are for settlement
    purposes only and not admissible as evidence pursuant to Minn. R. Evid. 408.



    Consistent with your remarks from yesterday, I have attached a proposed settlement agreement memorializing terms
    which Ms. Middlecamp could accept. This offer will expire by Monday, September 25, 2017 at 5:00 PM.



    To summarize its contents: Ms. Middlecamp would agree to delete all tweets referencing you or related to you as part of a
    global settlement of all claims. You would, in turn, agree to dismiss your civil defamation litigation (in state and federal
    court), and execute a release and waiver covering both harassment restraining order matters and all other claims.



    I hope you will give this proposal serious thought. Please let me know by 5:00 pm on Monday, and let me know in the
    meantime if you have questions.




    Michael Boulette

    Attorney

    Direct: 612.672.3639

    Fax: 612.672.3777

    mboulette@messerlikramer.com

    www.messerlikramer.com



    Messerli & Kramer P.A.

    1400 Fifth Street Towers | 100 South Fifth Street

    Minneapolis, MN 55402-1217




https://mail.google.com/mail/u/1?ik=175f89816f&view=pt&search=all&permthid=thread-f%3A1579269616349437512&simpl=msg-f%3A1579269616349437512&…   1/2
       CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 7 of 10




                     SETTLEMENT AGREEMENT AND
                      FULL RELEASE OF ALL CLAIMS


A. Identification of Parties and Agreement.

      This Settlement Agreement and Full Release Of All Claims made this

____________(date) is between Brock Fredin and Lindsey Middlecamp.

B. Agreement Terms.

   WHEREAS, Middlecamp filed a petition for harassment restraining order

against Fredin (“Middlecamp’s HRO”) and Fredin subsequently filed a petition

for harassment restraining order against Middlecamp (“Fredin’s HRO”), both in

Ramsey County, which are collectively referred to herein as the “HRO matters”;

      WHEREAS, Fredin has commenced civil litigation against Lindsey

Middlecamp in both Ramsey County District Court and the United States District

Court in the District of Minnesota alleging, among other claims, defamation and

personal injury associated with social media postings published by Lindsey

Middlecamp (“Civil Lawsuits”);

      WHEREAS, Fredin and Middlecamp wish to enter into a full and complete

settlement with regard to Fredin’s HRO and the Civil Lawsuits;

      NOW, THEREFORE, in consideration of the premises and the mutual

promises contained herein, the sufficiency and value of which is hereby

                                       1
       CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 8 of 10




acknowledged, it is agreed as follows:

      1.     Release. Fredin does hereby release Middlecamp from and against

any and all claims, actions, demands, causes of actions, obligations, rights or

damages of any nature, whether known or unknown, arising from, on account of,

or in any way relating to the claims, events, and communications underlying

Fredin’s HRO and the Civil Lawsuits. Fredin further agrees to waive any appeal or

additional motion practice related to Middlecamp’s HRO.

      2.      Consideration: In consideration of the above, and within 24 hours of

the execution of this Agreement, Middlecamp shall delete all @CardsAgstHrsmt

tweets identifying Fredin, or referring to Fredin or claims against Fredin.

      3.     Full Satisfaction. Fredin understands and agrees that acceptance of

the above consideration is in full and complete satisfaction of the afore-mentioned

claims in Fredin’s HRO and the Civil Lawsuits referenced above. Fredin further

agrees that settlement of this matter is in no way or manner to be construed as an

admission on the part of Middlecamp, or of the validity of Fredin’s claims or of the

liability of Middlecamp, which validity and liability Middlecamp expressly denies.

      4.     Dismissal of Civil Lawsuits.       Within 24 hours of Middlecamp

complying with the provisions of Paragraph 2, Fredin agrees to execute and file a



                                          2
       CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 9 of 10




Notice of Dismissal or such other pleadings as necessary to withdraw and

terminate the Civil Lawsuits.

      5.     Complete Agreement. This Agreement contains and sets forth all of

the terms agreed upon by the parties. This agreement may not be modified or

changed except with the express, written agreement of all parties to this

agreement.

      6.     Voluntary Agreement. Fredin acknowledges and agrees that he has

read this agreement, and that he has the right and ability to discuss this with an

attorney if he so chooses, and that he understands all of its provisions, and that he

signs and agrees to all of its terms voluntarily and without coercion.

                                Signatures to follow:



____________________________                  Dated: _______________________
Brock Fredin

      Subscribed and sworn to before me
      this ___ day of ___________, 2017

      _____________________________
      Notary Public




                                          3
            CASE 0:20-cv-01929-SRN-HB Doc. 116 Filed 01/16/21 Page 10 of 10




____________________________                    Dated: _______________________
Lindsey Middlecamp

            Subscribed and sworn to before me
            this ___ day of ___________, 2017

            _____________________________
            Notary Public

            DATE:___________________________




                                            4
1525302.1
